Exhibit 10.2

[logo.jpg]

 





FORM OF AMENDMENT, CONSENT AND WAIVER AGREEMENT

 

AMENDMENT, CONSENT AND WAIVER AGREEMENT (the “Agreement”) is made as of the ____
day of May 2012 by and between Advaxis, Inc., a Delaware corporation (the
“Company”), and the purchaser (the “Investor”).

 

WHEREAS, on [October 28, 2011][December 29, 2011], the Company and the Investor
entered into that certain Note Purchase Agreement (the “Purchase Agreement”),
pursuant to which, on [October 31, 2011][January 9, 2012], the Investor
purchased (i) a convertible promissory note, with the aggregate principal amount
outstanding thereunder on the date of issuance and the date hereof as set forth
on the Investor signature page attached hereto (the “Original Note”) and (ii) a
warrant to purchase such number of shares of the Company’s common stock, $0.001
par value per share (the “Common Stock”) as set forth on the Investor signature
page attached hereto (the “Original Warrant” and together with the Original
Note, the “Original Securities”);

 

WHEREAS, on or about the date of this Agreement, the Company intends to enter
into exchange agreements (the “Exchange Agreements”) with each of the other
investors (the “Other Investors”) who entered into Note Purchase Agreements with
the Company, substantially in the form of the Purchase Agreement, on May 9, 2011
and [October 2, 2011][December 29, 2011] (the “Other Purchase Agreements”),
pursuant to which the Other Investors shall agree to (i) exchange the securities
they purchased from the Company pursuant to the Other Purchase Agreements and
(ii) amend the Other Purchase Agreements to delete Sections 8, 10 and 11
therefrom, and in return the Company shall agree to issue to the Other Investors
a certain number of shares of Common Stock and a warrant to purchase a certain
number of shares of Common Stock (the “Exchange”);

 

WHEREAS, in connection with the Exchange, the Company and the Investor desire to
amend (i) Sections 10 and 11 of the Purchase Agreement and (ii) the Original
Warrant to extend the Expiration Date (as defined in the Original Warrant) to
the fourth anniversary (4th) of the issue date of the Original Warrant (the
“Warrant Amendment”); and

 

WHEREAS, in connection with the Exchange and the Warrant Amendment, the Investor
desires to (i) consent to the execution and delivery of the Exchange Agreements
and (ii) waive any and all rights it may have under the Original Note or the
Purchase Agreement due to the consummation of the transactions contemplated by
the Exchange.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, provisions and covenants contained herein, the parties
hereto, intending to be legally bound hereby, agree as follows:

 

  

 

 



1. Amendment to Purchase Agreement.

 

1.1 Amendments.

 

(a) Section 10.7 of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“10.7 The restrictions contained in this Section 10 shall not apply (1) in
connection with the issuance of any Excluded Securities (as defined below), (2)
to the extent that counsel to the Company has advised that with respect to a
Subsequent Placement of Offered Securities that are not being issued pursuant to
a registration statement under the 1933 Act, the exercising of the participation
right would result in the Company not being able to offer or sell the Offered
Securities pursuant to any exemption from the registration requirements of the
1933 Act, (3) in connection with an exchange of debt for equity pursuant to
Section 3(a)(10) under the 1933 Act or (4) in connection with the issuance of
securities pursuant to an equity line of credit facility or at-the-market
offering.”

 

(b) Section 10.9(c)(F) of the Purchase Agreement is hereby amended and restated
in its entirety as follows:

 

“(F) any Common Stock, Convertible Securities or Options issued or issuable
pursuant to Section 3(a)(10) of the 1933 Act with respect to the settlement of
accounts payables of the Company approved by the Board of Directors of the
Company,”

 

(c) Section 11 of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“11. [INTENTIONALLY OMITTED].”

 

1.2 Reaffirmation. In all respects not inconsistent with the terms and
provisions of this Agreement, the Purchase Agreement, as amended hereby, shall
continue to be in full force and effect in accordance with the terms and
conditions thereof, and is hereby ratified, adopted, approved and confirmed by
the parties hereto. From and after the date hereof, each reference to the
Purchase Agreement in any other instrument or document shall be deemed a
reference to the Purchase Agreement as amended hereby, unless the context
otherwise requires.

 

2. Amendment to Original Warrant.

 

2.1 Amendments. The first sentence of the fist paragraph on the cover page of
the Original Warrant is hereby amended by deleting “third anniversary (3rd)” and
replacing it with “fourth anniversary (4th)”.

 

2

 

 

2.2. Reaffirmation. In all respects not inconsistent with the terms and
provisions of this Agreement, the Original Warrant, as amended hereby, shall
continue to be in full force and effect in accordance with the terms and
conditions thereof, and is hereby ratified, adopted, approved and confirmed by
the parties hereto. From and after the date hereof, each reference to the
Original Warrant in any other instrument or document shall be deemed a reference
to the Original Warrant as amended hereby, unless the context otherwise
requires.

 

3. Consent and Waiver.

 

3.1 Consent. The Investor hereby (a) approves and consents to the execution and
delivery of the Exchange Agreements and the Exchange and (b) agrees and
acknowledges that, notwithstanding anything else to the contrary contained in
the Original Note or the Purchase Agreement, the execution and delivery of the
Exchange Agreements and the Exchange shall be deemed to be permitted by and
valid and effective under the Original Note and the Purchase Agreement, shall
not be deemed to cause a violation or breach of or default under any provision
of the Original Note or the Purchase Agreement (including, without limitation,
any provision of Section 4.1 of the Original Note or Section 10 of the Purchase
Agreement) and shall not be deemed to cause a default under or otherwise affect
the Original Note or the Purchase Agreement, in each case, notwithstanding the
fact that the execution and delivery of the Exchange Agreements and the Exchange
occurs without the satisfaction or fulfillment of any requirement, condition or
obligation that (but for the provisions of this letter) otherwise may arise from
or be deemed applicable to the execution and delivery of the Exchange Agreements
or such Exchange under any provision of the Original Note or the Purchase
Agreement (including, without limitation, the provisions of Section 4.1 of the
Original Note or Section 10 of the Purchase Agreement).

 

3.2 Waiver. Without limiting the generality of Section 3.1, the Investor hereby
waives any and all rights it may have to require the Company to satisfy or
fulfill any requirement, condition or obligation that may arise from or be
deemed applicable to the execution and delivery of the Exchange Agreements or
the Exchange under any provision of the Original Note or the Purchase Agreement
(including, without limitation, any provision of Section 4.1 of the Original
Note or Section 10 of the Purchase Agreement).

 

4. Miscellaneous

 

4.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

4.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

3

 

 



4.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

4.4 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient; if not, then on the next business day, (c) five
(5) business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to (a) in the
case of the Company to Advaxis, Inc., 305 College Road East, Princeton, New
Jersey 08540, Attention: Mark J. Rosenblum, with a copy (which shall not
constitute notice) to Greenberg Traurig, LLP, The MetLife Building, 200 Park
Avenue, New York, NY 10166, Attention: Robert H. Cohen, Esq.; Fax#: (212)
801-6400 or (b) in the case of the Investor, to the address as set forth on the
signature page or exhibit pages hereof or, in either case, at such other address
as such party may designate by TEN (10) business days advance written notice to
the other parties hereto.

 

4.5 Finder’s Fees. Except for fees payable by the Company to persons designated
by the Company, each party represents that it neither is nor will be obligated
for any finders’ fee or commission in connection with this transaction.

 

4.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Investor.

 

4

 

 



4.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

4.8 Entire Agreement. This Agreement represents the entire agreement and
understandings between the parties concerning the amendments, consent and waiver
contemplated hereby and the other matters described herein and therein and
supersedes and replaces any and all prior agreements and understandings solely
with respect to the subject matter hereof and thereof.

 

4.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

4.10 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

5

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

 

  THE COMPANY           ADVAXIS, INC.                   By:       Name: Thomas
A. Moore   Title: Chairman/ CEO

  

6

 

 

[INVESTOR SIGNATURE PAGES TO EXCHANGE AGREEMENT]

 

 

IN WITNESS WHEREOF, the undersigned have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Investor: ______________________________________________________________

Signature of Authorized Signatory of
Investor:________________________________________

Name of Authorized Signatory:
____________________________________________________

Title of Authorized Signatory:
_____________________________________________________

Email Address of Authorized Signatory:
_____________________________________________

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Investor:

 



 

Original Principal Amount of the Original Note on issuance date:
$_______________

Principal Amount Outstanding of the Original Note on date hereof:
$________________

Number of shares of Common Stock underlying the Original Warrant on issuance
date: _______

Number of shares of Common Stock underlying the Original Warrant on date hereof:
_________

 

 

[SIGNATURE PAGES CONTINUE]



7

 

 

